DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance has been withdrawn.  Applicant's submission filed on March 29, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 2/26/2021.

As for Applicant’s arguments regarding the amendments to independent claims 1 and 13 overcoming the art (Remarks, pages 11-14); the arguments are moot as Applicant has agreed to the below examiner’s amendment in order to place independent claims 1 and 13 into condition for allowance.

The dependent claims are also in condition for allowance when including the below examiner’s amendment.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Goldberg (Reg. No. 44,126) on 4/19/2021.

The application has been amended as follows:
In claim 1, line 16:
Replace “the active level signal being a signal enabling a corresponding switch transistor to be turned on.” with --the active level signal being a signal enabling a corresponding switch transistor to be turned on; wherein the gate auxiliary circuit comprises a third switch transistor, a control electrode of the third switch transistor being directly coupled to a second control signal terminal that provides the second control signal, a first electrode of the third switch transistor being directly coupled to an active level signal terminal that provides the active level signal, and a second electrode of the third switch transistor being directly coupled to the gate driver.--

	Cancel claim 5.

In claim 13:
A driving method of a display panel, comprising a display period for displaying an image and a supplemental period after the display period, the display panel comprising a plurality of sub-pixels which each comprising a pixel electrode and a common electrode that is supplied with a common voltage signal, the driving method comprising: providing an active level signal to all gate lines of the display panel and providing the common voltage signal to all data lines of the display panel, so as to provide the common voltage signal to all the pixel electrodes during the supplemental period; wherein the display panel is driven by a display driving circuit, the display driving circuit comprising a source driver, a gate driver, a source auxiliary circuit and a gate auxiliary circuit; during the display period, the source auxiliary circuit, coupled between the source driver and the data lines of the display panel, provides a data signal from the source driver to the display panel in response to a first control signal, and the gate auxiliary circuit provides a scan signal from the gate driver to the display panel in response to a second control signal, so that the display panel displays an image; and during the supplemental period, the source auxiliary circuit provides the common voltage signal to the display panel in response to the first control signal, and the gate auxiliary circuit provides an active level signal to the display panel in response to the second control signal, to provide the common voltage signal to the pixel electrode of each sub-pixel; wherein the gate auxiliary circuit comprises a third switch transistor, a control electrode of the third switch transistor being directly coupled to a second control signal terminal that provides the second control signal, a first electrode of the third switch transistor being directly coupled to an active level signal terminal that provides the active level signal, and a second electrode of the third switch transistor being directly coupled to the gate driver.

Cancel claim 14.

In claim 15, line 1:
Replace “claim 14” with --claim 13--

In claim 17, line 1:
Replace “claim 14” with --claim 13--

Cancel claim 18.

In claim 19, line 1:
Replace “claim 14” with --claim 13--

In claim 20, line 1:
Replace “claim 14” with --claim 13--



Allowable Subject Matter
Claims 1-4, 6-13, 15-17, 19 and 20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 are allowable over the prior art of record for the reasons stated above.
Each of the dependent claims further limits one of allowable independent claims 1 or 13, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Yaron Cohen/
Examiner, Art Unit 2626